
	
		II
		109th CONGRESS
		2d Session
		S. 3872
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Lautenberg (for
			 himself, Mrs. Clinton,
			 Mr. Harkin, Mr.
			 Menendez, Mr. Reed,
			 Mr. Durbin, Mr.
			 Kennedy, and Mr. Leahy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit cigarette manufacturers from making claims
		  regarding tar or nicotine yield levels of cigarettes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Cigarette Labeling Act of
			 2006.
		2.Prohibition on claims
			 regarding tar or nicotine yield levels of cigarettes
			(a)FindingsCongress
			 finds the following:
				(1)Cigarette
			 manufacturers (through use of words, graphics, and color) have sold,
			 distributed, and falsely marketed brands of cigarettes to consumers as
			 light, low-tar, ultra light,
			 mild, natural, and low-nicotine
			 cigarettes, implying that the cigarettes are less harmful than other brands of
			 cigarettes.
				(2)The National
			 Cancer Institute has found that many smokers mistakenly believe that cigarettes
			 with the labels described in paragraph (1) cause fewer health problems than
			 other cigarettes, and this belief misleads smokers who may choose these
			 cigarettes as an alternative to not smoking.
				(3)The Federal Trade
			 Commission has concluded that cigarette tar and nicotine ratings cannot
			 predict the amount of tar and nicotine [a person] get[s] from any particular
			 cigarette..
				(4)Recent studies
			 have demonstrated that there has been no reduction in risk on a population-wide
			 basis from the cigarettes described in paragraph (1), and such cigarettes may
			 actually increase the risk of tobacco use.
				(5)The dangers of
			 marketing one brand of cigarettes as less harmful than another brand of
			 cigarettes when in fact there are no reduced risks, is a compelling reason for
			 the Government to ensure statements, claims, or other representations about
			 cigarettes are truthful and not deceptive.
				(b)DefinitionsIn
			 this section:
				(1)Health
			 descriptorThe term health descriptor includes the
			 words light, low, low tar,
			 ultralight, mild, natural, or any
			 other word, or any graphic or color, which reasonably could be expected to
			 result in a consumer believing that smoking such brand may result in a lower
			 risk of disease or be less hazardous to health than smoking another brand of
			 cigarette.
				(2)BrandThe
			 term brand means a variety of tobacco product distinguished by the
			 type of tobacco used, tar content, nicotine content, the flavoring used, size,
			 filtration, packaging, logo, registered trademark or brand name, identifiable
			 pattern of colors, or any combination thereof.
				(3)CigaretteThe
			 term cigarette has the meaning given such term in section 3(1) of
			 the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1332(1)), but
			 also includes tobacco, in any form, that is functional in the product, which,
			 because of its appearance, the type of tobacco used in the filler, or its
			 packaging and labeling, is likely to be offered to, or purchased by, consumers
			 as a cigarette or as roll-your-own tobacco.
				(4)Roll-your-own
			 tobaccoThe term roll-your-own tobacco means any
			 tobacco which, because of its appearance, type, packaging, or labeling, is
			 suitable for use and likely to be offered to, or purchased by, consumers as
			 tobacco for making cigarettes.
				(c)Prohibition on
			 use of health descriptors and Federal Trade Commission testing method
				(1)In
			 generalNotwithstanding any other provision of law, effective 120
			 days after the date of the enactment of this Act, a cigarette manufacturer may
			 not use a health descriptor on the label or the advertising of any brand of
			 cigarette.
				(2)Prohibition on
			 use of Federal Trade Commission testing methodNotwithstanding
			 any other provision of law, effective 120 days after the date of the enactment
			 of this Act, a cigarette manufacturer may not make any claims or any other
			 representations based on data derived from the cigarette testing method
			 established by the Federal Trade Commission in effect on the day before the
			 date of the enactment of this Act.
				(3)Enforcement
					(A)Unfair or
			 deceptive act or practiceA violation of the prohibition
			 described in paragraphs (1) or (2) shall be treated as a violation of a rule
			 defining an unfair or deceptive act or practice prescribed under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
					(B)Actions by the
			 commissionThe Federal Trade Commission shall enforce this
			 section in the same manner, by the same means, and with the same jurisdiction,
			 powers, and duties as though all applicable terms and provisions of the Federal
			 Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a
			 part of this section.
					
